                                                                                                        United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                                                                                           October 26, 2018
                                 UNITED STATES DISTRICT COURT
                                                                                                          David J. Bradley, Clerk
                                  SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

DION DANIEL WYMORE                                          §
                                                            §
                                                            §
VS.                                                         §      MISC. ACTION NO. M-18-1526
                                                            §
LORIE DAVIS, Director, Texas                                §
Department of Criminal Justice,                             §
Correctional Institutions Division.                         §


               ORDER ADOPTING REPORT AND RECOMMENDATION
         Pending before the Court is Dion Daniel Wymore’s application to proceed in forma

pauperis and petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. On September 21,

2018, the Magistrate Court issued the Report and Recommendation, recommending that

Petitioner’s § 2254 Petition be DISMISSED without prejudice, his application to proceed in

forma pauperis be DENIED, and that a Certificate of Appealability be DENIED upon the

issuance of this Court’s final order.

         Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and

Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and

Recommendation in its entirety.              Accordingly, Petitioner’s § 2254 Petition is DISMISSED

without prejudice and his application to proceed in forma pauperis is DENIED. A Certificate of

Appealability is DENIED.




1
 “The advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ”
Douglas v. United States Service Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b)
advisory committee’s note (1983)) superseded by statute on other grounds by 28 U.S.C. § 636(b)(1), as stated in
ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2, 2012).
1/2
      SO ORDERED this 26th day of October, 2018, at McAllen, Texas.


                                           ___________________________________
                                           Randy Crane
                                           United States District Judge




2/2
